DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claims filed on 6/25/2021.

Response to Arguments
Applicant’s arguments filed on 6/25/2021, with respect to claims 1, 11 and 22 have been fully considered and are persuasive.  The rejection of claims 1, 11, 22 and all the dependent claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 7-8, 10-14, 20 and 22-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a pluggable electronic device, as recited in claim 1, wherein the upper cover 

Regarding claim 11, the prior arts of record fail to teach, disclose or suggest a heat dissipating housing, for accommodating a heat source module, as recited in claim 11, wherein the upper cover further comprises, as part a unitary structure, a bent lug portion that is combinable with the side surface portion, and a leveled lug portion protruding from the lateral edge along a plane of the first surface such that it protrudes to the side surface portion.

Regarding claim 22, the prior arts of record fail to teach, disclose or suggest a heat dissipating housing, for accommodating a heat source, as recited in claim 22, wherein the upper cover further comprises a bent lug portion that is combinable with the side surface portion, and a leveled lug portion protruding from the lateral edge along a plane of the first surface such that it protrudes past the side surface portion, wherein the bent lug, leveled lug, the first and second surfaces, the lateral edge, and the enclosed cavity are part of a unitary structure.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841